—Per Curiam.
Respondent, who was admitted to practice by this Court in 1993, was suspended by this Court’s order dated November 20, 1998 for failure to comply with the attorney registration requirements of section 468-a of the Judiciary Law (255 AD2d 827).
It appears from records of the Office of Court Administration that respondent has now complied with the registration requirements of section 468-a of the Judiciary Law and has paid the fees as required by the statute and the Rules of the Chief Administrator of the Courts. It further appears that respondent made a motion for reinstatement dated March 26, 1999, which motion was transferred to this Court by order of the Appellate Division, First Department, dated May 4, 1999. Petitioner Committee on Professional Standards does not object to respondent’s reinstatement.
Under the circumstances, respondent’s motion is granted and he is ordered reinstated, effective immediately.